FILED
                            NOT FOR PUBLICATION                             JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KAVIN MAURICE RHODES,                            No. 13-55989

               Plaintiff - Appellant,            D.C. No. 2:08-cv-06419-DDP-
                                                 DTB
  v.

R. SAILER; et al.,                               MEMORANDUM*

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Kavin Maurice Rhodes appeals pro se from the

district court’s judgment on the pleadings in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We review de novo. Owens v.

Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Rhodes’s action because Rhodes failed

to allege facts sufficient to show that defendants were deliberately indifferent to his

hand injury. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to

demonstrate deliberate indifference, the prisoner must show “a purposeful act or

failure to respond to a prisoner’s pain or possible medical need” and “harm caused

by the indifference”); cf. Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996)

(“[V]erbal harassment generally does not violate the Eighth Amendment.”).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Rhodes’s state law claims. See Ove v. Gwinn, 264

F.3d 817, 821, 826 (9th Cir. 2001) (setting forth standard of review and explaining

that “[a] court may decline to exercise supplemental jurisdiction over related state-

law claims once it has dismissed all claims over which it has original jurisdiction”

(citation and internal quotation marks omitted)).

      AFFIRMED.